On October 27, 1999, this court suspended respondent, N. Stephen Nigolian, a.k.a. Nigol Stephen Nigolian, from the practice of law for a period of one year with six months stayed on conditions. On January 9, 2001, relator, Cuyahoga County Bar Association, filed a motion for an order to appear and show cause why respondent should not be held in contempt. On February 15, 2001, this court granted the motion and ordered respondent to file a written response to the motion. On March 6, 2001, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS HEREBY ORDERED by the court that compliance has been shown and the show cause proceedings are hereby dismissed.